UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
Plaintiff,

Vv.

)

)

)

27. ROBERT AVITABILE, )
A/K/A “BOBBY,” )
Defendant. )
)

)

)

)

)

)

)

 

FILED EX PARTE AND UNDER SEAL

Criminal No.: 19-10459-RWZ

Record Owner:
A.R.A. Realty Trust u/d/t
Trustee: Robert J. Avitabile

Property:
104 Tallman Street

New Bedford, MA

South Bristol Registry of Deeds
Book 10311, Page 163

LIS PENDENS

TO ALL WHOM IT MAY CONCERN:

PLEASE TAKE NOTICE, that on December 4, 2019, a federal grand jury sitting in the

District of Massachusetts, returned a nine-count Indictment charging Robert Avitabile, a/k/a

Bobby (the “Defendant”), among others, with Conspiracy to Conduct Enterprise Affairs Through

A Pattern of Racketeering Activity, in violation of 18 U.S.C § 1962(d) (Count One); and

Conspiracy to Manufacture, Distribute and Possess with Intent to Distribute Cocaine and

Cocaine Base, in violation of 21 U.S.C. § 846 (Count Two).!

The Indictment included a RICO Forfeiture Allegation, which provided notice that the

United States intended to seek forfeiture, pursuant to 18 U.S.C. § 1963(a), upon conviction of

the Defendant of the offense in violation of 18 U.S.C. § 1962, as set forth in Count One of the

Indictment, of (a) any interest acquired or maintained in violation of 18 U.S.C. § 1962; (b) any

 

' The Defendant was only charged in Counts One and Two of the Indictment.
interest in, security of, claim against, or property or contractual right of any kind affording a
source of influence over, any enterprise established, operated, controlled, conducted, or
participated in the conduct of, in violation of 18 U.S.C. § 1962; and (c) any property constituting,
or derived from, any proceeds obtained, directly and indirectly, from racketeering activity or
unlawful debt collection in violation of 18 U.S.C. § 1962.

The Indictment also included a Drug Forfeiture Allegation, which provided notice that
the United States intended to seek forfeiture, pursuant to 21 U.S.C. § 853(a), upon conviction of
the Defendant of the offense in violation of 21 U.S.C. § 846, set forth in Count Two of the
Indictment, of any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of such offense; and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, such offense.

The following real property is subject to forfeiture to the United States:

a. the real property located at 104 Tallman Street, New Bedford, Massachusetts, which is
owned by A.M.A. Realty Trust u/d/t, Trustee: Robert J. Avitabile, including all
buildings, appurtenances, and improvements thereon, more particularly described in a
Corrective Deed recorded in Book 10311, Page 163 at the South Bristol Registry of
Deeds.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

By: /s/Carol E. Head
PHILLIP MALLARD
RACHEL E. GOLDSTEIN
CAROL E. HEAD, B.B.O. # 652170
Assistant United States Attorney
U.S. Attorney’s Office
1 Courthouse Way, Suite 9200
Boston, MA 02210
(617) 748-3100
Dated: December 4, 2019 carol.head@usdoj.gov
COMMONWEALTH OF MASSACHUSETTS
OATH

The undersigned Carol E. Head, Assistant United States Attorney, on her oath declares
that the proceeding referred to above affects the title to the land and building as described

 

above.
Alotd <t\ J
Carol
Dated: December 4, 2019 Assistant United States Attorney

Then personally appeared the above-named Carol E. Head, Assistant United States
Attorney, and acknowledge the foregoing to be true to the best of her knowledge, information
and belief, and to be her free act and deed on behalf of the United States of America.

Subscribed to and sworn before this i dayof VDecenoee i, 2019. , : siete

 
   

JEAN L. JAMIESON

   

Notary Public
@ COMMONWEALTH OF MASSACHUSETTS
My Commission Expires Xo TARY PUB)
March 12, 2021
Commission expires: »

The above-captioned action constitutes a claim of right to title to real property or the
use and occupation thereof or the building thereon. Further, there is a clear danger that the
titled owners of the property, if notified in advance of the endorsement of this memorandum,
will convey, encumber, damage or destroy the property or the improvements thereon.

SO ORDERED AND ENDORSED:

(le) 2D

RYAN ZOBEL
Seni nited States District Judge

Dated: \2/S 1%

Loe]
. : PY as a cathe ah ac ARP eck Be ray

WOes IMAL J HABE

     
        

    

 

Haran wnt

 
